Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered April 20, 2006, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of 5'1¡2 years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are entirely unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). The court’s curative actions were sufficient to prevent defendant from being prejudiced by anything in the summation.
Defendant’s pro se arguments are without merit. Concur— Saxe, J.E, Nardelli, Buckley and Catterson, JJ.